          Case 2:18-cr-01252-RB Document 199 Filed 12/02/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO


UNITED STATES OF AMERICA,

                      Respondent,

v.                                                                 No. 18-cr-1252-RB

FIDEL GONZALES,

               Defendant-Movant.

                         MEMORANDUM OPINION AND ORDER

       THIS MATTER is before the Court on Mr. Gonzales’s Motion for Appointment of

Counsel. (Doc. 198.) Mr. Gonzales asks the Court to appoint counsel to assist him in filing a

motion for home confinement per the First Step Act or the CARES Act. (See id.) Having carefully

reviewed the record and applicable law, the Court will deny the motion.

I.     Background

       Mr. Gonzales pled guilty to counts 1 and 2 of an Indictment charging conspiracy to

distribute more than 100 grams of heroin in violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(B) and

conspiracy to commit international money laundering in violation of 18 U.S.C. § 1956(h). (See

Docs. 1; 172.) Mr. Gonzales now asks the Court to appoint an attorney to assist him in filing a

motion for home confinement under the First Step Act or the CARES Act. (See Doc. 198.)

II.    Discussion

       Mr. Gonzales asks the Court to appoint counsel in this proceeding. (Id.) The Court will

deny his request. “First, ‘no right to appointment of counsel exists when pursuing relief under 18

U.S.C. § 3582(c).’” United States v. Little, CR No. 14-195 KG, 2020 WL 2736944, at *1 (quoting

United States v. Olden, 296 F. App’x 671, 674 (10th Cir. 2008)).
          Case 2:18-cr-01252-RB Document 199 Filed 12/02/20 Page 2 of 2




        Second, Mr. Gonzales fails to demonstrate exhaustion. See id. Prior to the passage of the

First Step Act, only the Director of the Bureau of Prisons (BOP) could file a motion for

compassionate release. Section 603(b) of the First Step Act now provides that a sentencing court

may modify a sentence either upon a motion of the Director of the BOP “or upon motion of the

defendant after he has fully exhausted all administrative rights to appeal a failure of the [BOP] to

bring a motion on his behalf or the lapse of 30 days from the receipt of such a request by the

warden of the defendant’s facility . . . .” 18 U.S.C. § 3582(c)(1)(A). Mr. Gonzales presents no

evidence to show that he has made such a request with the warden of his facility. Once he has

exhausted his request, he may file a pro se motion for compassionate release, and the Court will

consider it.

        Finally, Mr. Gonzales mentions the Coronavirus Aid, Relief, and Economic Security Act

(the “CARES Act”), Pub. Law 116-136 (enacted Mar. 27, 2020). (Doc. 75 at 2.) The CARES Act

allows the BOP Director to “lengthen the maximum amount of time for which the Director is

authorized to place a prisoner in home confinement under” 18 U.S.C. § 3624(c)(2). The Court has

no “authority to dictate placements to the BOP.” Read-Forbes, 2020 WL 1888845, at *5 (citing

United States v. Cosby, 180 F. App’x 13, 13 (10th Cir. 2006).

        THEREFORE,

        IT IS ORDERED that the Motion for Appointment of Counsel (Doc. 198) is DENIED.



                                              ________________________________
                                              ROBERT C. BRACK
                                              SENIOR U.S. DISTRICT JUDGE




                                                 2
